*1190OPINION.
Morris:
The evidence adduced by the petitioner in support of its contention that there were abnormal conditions affecting its invested capital and income for the fiscal year ended June 30, 1919, and that it is, therefore, entitled to the relief provided for under the provisions of section 328 of the.Revenue Act of 1918, is clearly insufficient and we must, therefore, sustain the findings of the respondent in denying the petitioner the relief sought.

Judgment will be entered for the respondent.